IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL BEVERLY BRYANT FOREIGN              : No. 114 EM 2016
ESTATE INTER VIVOS NON RESIDENT            :
ALIEN FOREIGN NEUTRAL IN PROPRIA           :
PERSONA SUI JURIS IN VIVUS,                :
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BANK OF NEW YORK MELLON,                   :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the “Original Matters Jurisdiction

Petition” and the “Leave to File Motion Order Grant Extraordinary Relief King’s Bench”

are DENIED